                    Case 4:21-cr-00055-DC Document 18 Filed 07/15/21 Page 1 of 5

                                  United States District Court
                                              WESTERN DISTRICT OF TEXAS
                                                    PECOS DIVISION
                                                    PECOS

 UNITED STATES OF AMERICA

           v.                                                             Case Number: 4:21-CR-00055(1) DC
                                                                          USM Number: P
 DEVON PORTILLO
 Alias(es):
 None.
          Defendant.

                                          JUDGMENTIN
                                         JUDGMENT       INAACRIMINAL
                                                             CRIMINALCASE  CASE
                                   (For Offenses Committed On or After November 1, 1987)

        The defendant, Devon Portillo, was represented by Steve Spurgin.

       The defendant pled guilty to Count(s) 1, of the Information on March 5, 2021. Accordingly, the defendant is
adjudged guilty of such Count(s), involving the following offense(s):

 Title & Section                              Nature of Offense                            Offense Ended         Count

 18 U.S.C. § 1001(a)(2)                       False Statement or Representation            June 22, 2020          1


       As pronounced on June 29, 2021, the defendant is sentenced as provided in pages 2 through 5 of this Judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

        It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of
any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by
this Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the Court and United States Attorney
of any material change in the defendant’s economic circumstances.

        Signed this 15th day of July, 2021.




                                                                                        David Counts
                                                                                  United States District Judge
                        Case 4:21-cr-00055-DC Document 18 Filed 07/15/21 Page 2 of 5
AO 245B (Rev. TXW 11/19) Judgment in a Criminal Case                                              Judgment -- Page 2 of 5

DEFENDANT:                   DEVON PORTILLO
CASE NUMBER:                 4:21-CR-00055(1) DC

                                                   PROBATION
        The defendant is hereby placed on probation for a term of Three (3) years. While on probation the defendant
shall comply with the mandatory, standard and if applicable, the special conditions that have been adopted by this Court,
and shall comply with the following additional conditions:

          The defendant shall have no contact with Ronny Dodson or any members of Ronny Dodson’s family.
                        Case 4:21-cr-00055-DC Document 18 Filed 07/15/21 Page 3 of 5
AO 245B (Rev. TXW 11/19) Judgment in a Criminal Case                                                        Judgment -- Page 3 of 5

DEFENDANT:                   DEVON PORTILLO
CASE NUMBER:                 4:21-CR-00055(1) DC

                                              CONDITIONS OF PROBATION
                                                 (As Amended November 28, 2016)

        It is ORDERED that the Conditions of Probation and Supervised Release applicable to each defendant committed to
probation or supervised release in any division of the Western District of Texas, are adopted as follows:

Mandatory Conditions:

     [1]    The defendant shall not commit another federal, state, or local crime during the term of supervision.

     [2]    The defendant shall not unlawfully possess a controlled substance.

     [3]    The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug
            test within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as
            determined by the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if
            the defendant’s presentence report or other reliable sentencing information indicates low risk of future substance
            abuse by the defendant.

     [4]    The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of
            such a sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. §
            14135a).

     [5]    If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification Act
            (34 U.S.C. § 20901, et. seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex offender
            registration agency in which the defendant resides, works, is a student, or was convicted of a qualifying offense.

     [6]    If convicted of a domestic violence crime as defined in 18 U.S.C. § 3561(b), the defendant shall participate in an
            approved program for domestic violence.

     [7]    If the judgment imposes a fine or restitution, it is a condition of supervision that the defendant pay in accordance with
            the Schedule of Payments sheet of the judgment.

     [8]    The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 3013.

     [9]    The defendant shall notify the court of any material change in the defendant’s economic circumstances that might
            affect the defendant’s ability to pay restitution, fines or special assessments.


     Standard Conditions:

     [1]    The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside
            within 72 hours of release from imprisonment, unless the probation officer instructs the defendant to report to a
            different probation office or within a different time frame.

     [2]    After initially reporting to the probation office, the defendant will receive instructions from the court or the probation
            officer about how and when to report to the probation officer, and the defendant shall report to the probation officer
            as instructed.

     [3]    The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without
            first getting permission from the court or the probation officer.

     [4]    The defendant shall answer truthfully the questions asked by the probation officer.
                        Case 4:21-cr-00055-DC Document 18 Filed 07/15/21 Page 4 of 5
AO 245B (Rev. TXW 11/19) Judgment in a Criminal Case                                                       Judgment -- Page 4 of 5

DEFENDANT:                   DEVON PORTILLO
CASE NUMBER:                 4:21-CR-00055(1) DC

     [5]    The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or
            she lives or anything about his or her living arrangements (such as the people the defendant lives with), the defendant
            shall notify the probation officer at least 10 days before the change. If notifying the probation officer in advance is
            not possible due to unanticipated circumstances, the defendant shall notify the probation officer within 72 hours of
            becoming aware of a change or expected change

     [6]    The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and
            the defendant shall permit the probation officer to take any items prohibited by the conditions of the defendant’s
            supervision that are observed in plain view.

     [7]    The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation
            officer excuses the defendant from doing so. If the defendant does not have full-time employment, he or she shall try
            to find full-time employment, unless the probation officer excuses the defendant from doing so. If the defendant
            plans to change where the defendant works or anything about his or her work (such as the position or job
            responsibilities), the defendant shall notify the probation officer at least 10 days before the change. If notifying the
            probation officer at least 10 days in advance is not possible due to unanticipated circumstances, the defendant shall
            notify the probation officer within 72 hours of becoming aware of a change or expected change.

     [8]    The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity.
            If the defendant knows someone has been convicted of a felony, the defendant shall not knowingly communicate or
            interact with that person without first getting the permission of the probation officer.

     [9]    If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation
            officer within 72 hours.

     [10]   The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous
            weapon (i.e., anything that was designed, or was modified, for the specific purpose of causing bodily injury or death
            to another person such as nunchakus or tasers).

     [11]   The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human
            source or informant without first getting the permission of the court.

     [12]   If the probation officer determines that the defendant poses a risk to another person (including an organization), the
            probation officer may require the defendant to notify the person about the risk and the defendant shall comply with
            that instruction. The probation officer may contact the person and confirm that the defendant has notified the person
            about the risk.

     [13]   The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

     [14]   If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pay
            such penalties in accordance with the Schedule of Payments sheet of the judgment.

     [15]   If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition
            of supervision that the defendant shall provide the probation officer access to any requested financial information.

     [16]   If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition
            of supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the
            approval of the probation officer, unless the defendant is in compliance with the payment schedule.

     [17]   If the defendant is excluded, deported, or removed upon release on probation or supervised release, the term of
            supervision shall be a non-reporting term of probation or supervised release. The defendant shall not illegally re-enter
            the United States. If the defendant is released from confinement or not deported, or lawfully re-enters the United
            States during the term of probation or supervised release, the defendant shall immediately report in person to the
            nearest U.S. Probation Office.
                           Case 4:21-cr-00055-DC Document 18 Filed 07/15/21 Page 5 of 5
AO 245B (Rev. TXW 11/19) Judgment in a Criminal Case                                                                                        Judgment -- Page 5 of 5

DEFENDANT:                        DEVON PORTILLO
CASE NUMBER:                      4:21-CR-00055(1) DC

                                  CRIMINAL MONETARY PENALTIES/ SCHEDULE

        The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of
payments set forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment
of criminal monetary penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those
payments made through Federal Bureau of Prisons’ Inmate Financial Responsibility Program shall be paid through the
Clerk, United States District Court, 410 S. Cedar Street, Pecos, TX 79772 or online by Debit (credit cards not accepted) or
ACH payment (direct from Checking or Savings Account) through pay.gov (link accessible on the landing page of the
U.S. District Court’s Website). Your mail-in or online payment must include your case number in the exact format
of DTXW421CR000055-001 to ensure proper application to your criminal monetary penalty.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.

                    Assessment                    Restitution                       Fine                 AVAA Assessment*                     JVTA Assessment*****
 TOTAL:              $100.00                        $0.00                         $5,000.00                   $0.00                                 $0.00

                                                                         Special Assessment

           It is ordered that the defendant shall pay to the United States a special assessment of $100.00.

                                                                                    Fine

           The defendant shall pay a fine of $5,000.00. Payment of this sum shall begin immediately.




 If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the priority order or
 percentage payment column above. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.
 If the fine is not paid, the court may sentence the defendant to any sentence which might have been originally imposed. See 18 U.S.C. §3614.
 The defendant shall pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is paid in full before the fifteenth day after the date of
 the judgment, pursuant to 18 U.S.C. §3612(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).
 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest, (6) community
 restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September 13,
 1994, but before April 23, 1996.
